—Appeal from a memorandum decision (denominated an order), Supreme Court, Bronx County (Jerry Crispino, J.), entered September 25, 1996, unanimously dismissed, without costs, as taken from a nonappealable paper.
An appeal does not lie from a mere decision such as the paper from which defendant purports to appeal (see, Talcott Factors v Larfred, Inc., 115 AD2d 397, Iv dismissed 67 NY2d 604; Matter of Conforti & Eisele [William J. Scully, Inc.], 98 AD2d 646, Iv denied 61 NY2d 606). Were we to deem the appeal properly taken from a duly entered appealable order or judgment, we would uphold a grant of summary judgment to plaintiff to the extent of declaring that defendant is obligated to provide plaintiff a defense in the underlying action. There is no indication in the record that defendant insurer ever mailed plaintiff insured the exclusion upon which defendant would now rely (see, Insurance Law § 3425 [d] [1]), and it is undisputed that the policy as originally issued obligated defendant to provide plaintiff a defense in the underlying tort action.
Concur— Nardelli, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.